Per Ouriam

Let tbe inquest be set aside on payment of all costs. Tbe court grant tbis only under tbe peculiar circumstances of tbe case. It appears that the defendant’s attorney thought be was conversing with a persons who was acting as attorney for the plaintiff. Tbis belief might easily be induced from this circumstance,.that tbe attorney on record and thé person spoken with, were in partnership. It was, however, but an opinion of tbe adverse attorney that tbe cause would not be beard. We shall, in future, expect more explicit reasons for thinking a cause will not be brought on. Tbe affidavit of merits is very strong. Taking tbis, together with tbe misapprehension of tbe defendant’s attorney, that tbe partner of tbe plaintiff’s attorney was absolutely concerned in tbe suit, are tbe grounds of our present determination.
Motion granted on costs.